Affirmed and Memorandum Opinion filed May 25, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00887-CR

                     JAMES KARL DUNIVAN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 11-CR-3449

                  MEMORANDUM OPINION

      After finding that appellant James Karl Dunivan violated the terms of his
deferred adjudication community supervision, the trial court adjudicated him guilty
of a third-degree felony offense and assessed his punishment at ten years’
confinement. In two issues, appellant contends the trial court lacked jurisdiction to
adjudicate him guilty because: (1) the State’s amended motion to adjudicate guilt
was not filed within appellant’s community supervision term; and (2) the capias for
appellant’s arrest on the State’s amended motion to adjudicate guilt did not issue
within appellant’s community supervision term.

      For the reasons explained, we overrule appellant’s contentions and affirm
the trial court’s judgment.

                                  Background

      In June 2012, appellant pleaded guilty to one count of possession of child
pornography, a third-degree felony. Pursuant to a plea bargain, the trial court
placed him on deferred adjudication community supervision for a period of five
years, from June 12, 2012 to June 12, 2017.

      In February 2015, the State filed a motion to revoke appellant’s community
supervision, adjudicate his guilt, and impose a sentence (the “First Motion”). The
State alleged that appellant violated four terms or conditions of his community
supervision. In March 2015, the Galveston County district clerk issued a capias for
appellant’s arrest. The record does not reveal any activity between issuance of the
capias and the expiration of appellant’s community supervision term.

      In March 2019, almost two years after appellant’s community supervision
term expired, a deputy in the Galveston County Sheriff’s Office executed the
March 2015 capias by arresting appellant, who was then incarcerated in Walker
County for another offense.

      The State filed an amended motion to revoke community supervision and
adjudicate guilt in August 2019 (the “Amended Motion”).          In the Amended
Motion, the State alleged that appellant violated the same four conditions of
community supervision as it had alleged in the First Motion.        The Amended
Motion, however, differed from the First Motion in describing how appellant
allegedly violated one of the conditions, namely that appellant “[c]ommit no

                                        2
offense against the laws of the State of Texas or of any other State, the United
States or any governmental entity.” In the First Motion, the State alleged that
appellant violated that condition by committing the offenses of aggravated sexual
assault of a child and indecency with a child on January 11, 2015. In the Amended
Motion, the State alleged that appellant violated the same condition by committing
the offense of continuous sexual abuse of a young child on January 11, 2015.

      The First Motion and the Amended Motion were identical as to the other
conditions appellant allegedly violated. Specifically, the State alleged in both
motions that appellant: (1) failed to report to his adult Community Supervision
Officer in January 2015; (2) failed to report within forty-eight hours to his
Community Supervision Officer any change of address, employment or marital
status; and failed to notify his Community Supervision Officer of any arrests and
all sources and amounts of income or money received; and (3) failed to pay his
community supervision fee for multiple months.

      In November 2019, the trial court held a revocation hearing. Appellant
pleaded “true” to the State’s allegation that he failed to pay his community
supervision fee. But he pleaded “not true” to all other alleged violations. After
hearing evidence, the trial court found the State’s allegations in its “motion to
adjudicate” “true,” found appellant guilty of the offense of possession of child
pornography, revoked appellant’s community supervision, and sentenced appellant
to ten years’ imprisonment.

      Appellant appeals.

                                     Analysis

      In two issues, appellant complains that the trial court lacked jurisdiction to
adjudicate appellant’s guilt because: (1) a capias was not issued on the State’s


                                         3
Amended Motion before appellant’s five-year community supervision period
ended in June 2017; and (2) the State’s Amended Motion was not filed during the
community supervision period. We address appellant’s issues in reverse order.

A.    The trial court had jurisdiction to adjudicate appellant’s guilt because
      the State filed the First Motion during the community supervision term.
      A community supervision revocation proceeding is an administrative
hearing rather than a civil or criminal trial. Cobb v. State, 851 S.W.2d 871, 873
(Tex. Crim. App. 1993). It is considered an extension of the original sentencing
portion of the defendant’s trial, and therefore it is subject to the continuing
jurisdiction of the trial court. Id. at 874. A trial court retains jurisdiction to hold a
revocation hearing and proceed with an adjudication of guilt, regardless whether
the community supervision term has expired, if before the expiration of the
supervision period: (1) the State files a motion to proceed with adjudication; and
(2) a capias is issued for the arrest of the defendant. Tex. Code Crim. Proc. art.
42A.108(c); see also Ex parte Moss, 446 S.W.3d 786, 792 (Tex. Crim. App. 2014).
In his second issue, appellant argues that the trial court lacked jurisdiction because
the court proceeded on the State’s Amended Motion, which was filed after the
supervision period ended and thus in violation of article 42A.108(c). We disagree.

      The State may amend a timely motion to adjudicate in felony cases, and the
only statutory limitation on that right is that the State must do so no later than the
seventh day before the hearing.         Texas Code of Criminal Procedure article
42A.751(f) provides:

      In a felony case, the state may amend the motion to revoke
      community supervision at any time before the seventh day before the
      date of the revocation hearing, after which time the motion may not be
      amended except for good cause shown. The state may not amend the
      motion after the commencement of taking evidence at the revocation
      hearing.

                                           4
Tex. Code Crim. Proc. art. 42A.751(f).

      Courts have held that an amended motion to adjudicate filed after the
expiration of the community supervision term is a nullity and cannot confer
jurisdiction to adjudicate guilt. See Guillot v. State, 543 S.W.2d 650, 653 (Tex.
Crim. App. 1976), superseded by statute as recognized in Ex parte Moss, 446
S.W.3d at 791; Chreene v. State, 691 S.W.2d 748, 750 (Tex. App.—Texarkana
1985, pet. ref’d). As the court stated in Guillot, a trial court can rely only upon a
motion to adjudicate filed within the term of supervision. See Guillot, 543 S.W.2d
at 653; Chreene, 691 S.W.2d at 750 (“Since the amended motion was filed after
the expiration of the probationary period, which ended May 29, 1984, it was void.
The right of the court to revoke was therefore limited to finding the violation of
probation alleged in the original revocation motion.”) (internal citation omitted).

      As this court has explained, because the State may amend a timely filed
motion to adjudicate guilt in a felony case up to seven days before the date of the
revocation hearing, filing an amended motion to adjudicate after the probationary
period expires does not altogether deprive the court of jurisdiction to adjudicate
guilt. See Dunn v. State, No. 14-94-00529-CR, 1996 WL 337115, at *1 (Tex.
App.—Houston [14th Dist.] June 20, 1996, no pet.) (not designated for
publication) (citing Tex. Code Crim. Proc. art. 42.12, § 24(a), which has been re-
codified in chapter 42A, and Parker v. State, 832 S.W.2d 188, 189 (Tex. App.—
Waco 1992, no pet.)). In those circumstances, however, the amended motion is
void “to the extent that it added new allegations to the original motion,” and the
right of the trial court to revoke is limited to finding a violation alleged in the
original motion to adjudicate, when the original motion is filed within the
supervision term. See id.; Crockett v. State, 840 S.W.2d 160, 162-63 (Tex. App.—
Houston [1st Dist.] 1992, no pet.) (when amended motion to revoke was void

                                          5
because filed after expiration of supervision term, “[a]ny right of the court to
revoke was therefore limited to the finding of a violation of some condition of
probation alleged in the original motion to revoke”).

      Here, the State timely filed the First Motion and alleged that appellant
violated the terms and conditions of his supervision by:

      1a. . . .commit[ting] the offense of Aggravated Sexual Assault Child;
      and
      1b. . . . commit[ting] the offense of Indecency with Child; and
      4. . . . fail[ing] to report to his adult Community Supervision Officer
      as ordered for the month of January 2015; and
      9. . . . fail[ing] to report within forty-eight hours to his Community
      Supervision Officer of any change of address, employment or marital
      status; and . . . fail[ing] to notify his Community Supervision Officer
      of any arrests and all sources and amounts of income or money
      received; and
      12. . . . fail[ing] to pay his Community Supervision fee as ordered and
      is currently $ 240.00 in arrears.

      After appellant’s five-year community supervision term expired in 2017, the
State filed the Amended Motion. The Amended Motion was identical to the First
Motion in nearly all respects, except that the Amended Motion replaced allegations
“1a” and “1b” with a single allegation, numbered “1,” that appellant “commit[ted]
the offense of Continuous Sexual Abuse of a Young Child or Children.” The
Amended Motion again alleged that appellant had violated terms 4, 9, and 12.

      At the revocation hearing, the judge stated that “we’re here on the state’s
first amended motion to adjudicate guilt and revoke community supervision.” The
prosecutor read several allegations from the “first amended motion,” including
allegations that appellant had violated terms 1, 4, 9, and 12 of his supervision.



                                         6
Appellant pleaded “not true” to allegations 1, 4, and 9 and pleaded “true” to
allegation 12.

      At the end of the revocation hearing, the judge found “true” all four
allegations at issue “in the state’s motion to adjudicate guilt,” without specifying
whether the judge was referring to the First Motion or the Amended Motion. In
the judgment adjudicating guilt, the court stated that “[w]hile on deferred
adjudication community supervision, Defendant violated [four] conditions of
community supervision, as set out in the State’s AMENDED Motion to Adjudicate
Guilt,” but the judgment then continued, “Accordingly, the Court GRANTS the
State’s Motion to Adjudicate.”

      The First Motion, coupled with the timely issued capias, invoked the trial
court’s jurisdiction to adjudicate guilt. Tex. Code Crim. Proc. art. 42A.108(c).
The First Motion remained pending when the court held the revocation hearing.
There is no suggestion in the record that the State abandoned, waived, or withdrew
its reliance upon its timely filed First Motion. Cf. Crockett, 840 S.W.2d at 162-63
(because State affirmatively waived reliance upon allegations pleaded in original
motion, it could not then rely upon original motion at revocation hearing). Further,
although both the court and the prosecutor referred at times to the Amended
Motion, the court heard evidence pertaining to both motions, as they contained
identical allegations, barring one exception. The court referenced both motions
during the hearing and afterward, by orally granting “the state’s motion to
adjudicate” at the conclusion of the hearing and granting in the final judgment “the
State’s Motion to Adjudicate.” Accordingly, although the Amended Motion was a
nullity, the trial court was authorized to proceed and rule upon any ground, if
supported by evidence, alleged in the First Motion even if it had no authority to
revoke appellant’s supervision based on any ground found only in the Amended

                                         7
Motion. Guillot, 543 S.W.2d at 653; Dunn, 1996 WL 337115, at *1; Crockett, 840
S.W.2d at 162.

       The only variance between the two motions was the consolidation of
allegations 1a and 1b from the First Motion, into allegation 1 in the Amended
Motion. The other three alleged violations remained the same, and the trial court
heard evidence as to allegations 4, 9, and 12. Appellant does not contest the
sufficiency of the evidence to support revocation under allegations 4, 9, and 12
contained within the First Motion. Appellant pleaded true to allegation 12, which
the State included in both motions.

       Thus, there were at least three grounds (allegations 4, 9, and 12) presented in
the First Motion upon which the trial had jurisdiction to adjudicate appellant’s
guilt, and the record reflects that the trial court found these allegations true.1 A
single violation of the conditions of community supervision will authorize the trial
court to adjudicate guilt and impose a sentence. Taylor v. State, 604 S.W.2d 175,
180 (Tex. Crim. App. 1980). Appellant’s plea of true to allegation 12 is alone
sufficient to support the trial court’s ruling. See Reynolds v. State, No. 02-02-
00088-CR, 2003 WL 21197442, at *2 (Tex. App.—Fort Worth May 22, 2003, no
pet.) (mem. op., not designated for publication).

       We overrule appellant’s second issue.

B.     The capias issued timely.

       Appellant argues additionally that the trial court lacked jurisdiction because
the capias relating to the Amended Motion was untimely. See Tex. Code Crim.
Proc. art. 42A.108(c). According to appellant, a second capias was issued in

       1
        We need not decide whether the difference between allegations 1a and 1b in the First
Motion and allegation 1 in the Amended Motion constitutes a “new” ground asserted only in the
Amended Motion.

                                             8
response to the State’s Amended Motion in 2019, which would have occurred after
the expiration of appellant’s community supervision term and thus would violate
article 42A.108(c)(2).

       The record does not reflect a second capias. Only one capias issued, on
March 2, 2015. On the same day that the State filed its Amended Motion in 2019,
the Galveston County district clerk issued a “Precept to Serve” pursuant to “CCP
25.01,” directing a law enforcement officer to deliver a copy of the State’s motion
to appellant.2 Appellant cites the precept as evidence of a second capias, but it is
not a capias. Nowhere in the document does it direct law enforcement to arrest
appellant. See id. art. 23.01 (defining “capias” as a writ directed “To any peace
officer of the State of Texas”, commanding the officer to arrest a person accused of
an offense and bring the arrested person before that court immediately or on a day
or at a term stated in the writ).

       Regardless, even if we were to construe the precept as a capias,3 appellant’s
argument would not entitle him to relief. Given the timely issued 2015 capias, a
second capias is unnecessary and would be of no consequence. E.g., Barretta v.
State, No. 06-19-00141-CR, 2019 WL 6335428, at *1 (Tex. App.—Texarkana
Nov. 27, 2019, pet. ref’d) (mem. op., not designated for publication) (“Nothing
requires the issuance of a new capias after an amended revocation motion.”);
Afinowicz v. State, 689 S.W.2d 252, 254 (Tex. App.—Waco 1985, no pet.) (clerk

       2
          See Tex. Code Crim. Proc. art. 25.01 (“In every case of felony, when the accused is in
custody, or as soon as he may be arrested, the clerk of the court where an indictment has been
presented shall immediately make a certified copy of the same, and deliver such copy to the
sheriff, together with a writ directed to such sheriff, commanding him forthwith to deliver such
certified copy to the accused.”).
       3
          See Romero v. State, No. 13-12-00542-CR, 2013 WL 6729952, at *3 (Tex. App.—
Corpus Christi Dec. 19, 2013, pet. dism’d) (mem. op., not designated for publication) (noting
that, because appellant was already incarcerated, no capias was issued but appellant instead was
served with a precept notifying him of the State’s allegations).

                                               9
was not required to issue a second capias after “the State filed the original motion
to revoke and issued the first capias”). Because the 2015 capias for appellant’s
arrest was issued and the State’s First Motion was filed before the expiration of
appellant’s community supervision term, the trial court had jurisdiction to
adjudicate appellant’s guilt under article 42A.108(c). See Tex. Code Crim. Proc.
art. 42A.108(c).

      We overrule appellant’s first issue.

                                    Conclusion

      We affirm the trial court’s judgment.



                                       /s/    Kevin Jewell
                                              Justice



Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         10